Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or fairly suggest a golf ball comprising a main body and a paint layer positioned outside the main body, wherein the golf ball has, on a surface thereof, a plurality of minute projections, an average diameter Dav of the minute projections is not less than 5 um and not greater than 50 um, an average value Hav of heights H of the minute projections is not less than 0.5 um and not greater than 50 um, the surface of the golf ball has one or more first zones and one or more second zones, and an average value Havl of the heights H of the minute projections on the first zones is higher than an average value Hav2 of the heights H of the minute projections on the second zones.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



March 17, 2021